DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/16/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun (KR 10-1396433, of record).
Yun discloses, as shown in Figures, a flexible circuit board comprising:
	a substrate (100);
	a first conductive pattern part (131) disposed on a first surface of the substrate;
	a second conductive pattern part (123) disposed on a second surface opposite to the first surface of the substrate;
	a first dummy pattern part (125) disposed in a region of the second surface of the substrate in which the second conductive pattern part is not disposed;
	a first protection layer (not shown, [0033]-[0034]) disposed on the first conductive pattern part; and
	a second protection layer (150) disposed on the second conductive pattern part and the first dummy pattern part,


Regarding claim 3, Yun discloses the first dummy pattern part has the same width as the first conduction pattern part, and one end thereof is disposed on the same vertical line as one end of the first conductive pattern part [Figures].

Regarding claim 4, Yun discloses the first dummy pattern part has a wider width than the first conductive pattern part, and one end thereof is positioned closer to one end of the substrate than one end of the first conductive pattern wire [Figures].

6.	Claim(s) 1-3, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 2009/0016030).
Takahashi discloses, as shown in Figures, a flexible circuit board comprising:
	a substrate (2);
	a first conductive pattern part (5a) disposed on a first surface of the substrate;
	a second conductive pattern part (5b) disposed on a second surface opposite to the first surface of the substrate;
	a first dummy pattern part (bottom 6) disposed in a region of the second surface of the substrate in which the second conductive pattern part is not disposed;
	a first protection layer (7) disposed on the conductive pattern part; and
	a second protection layer (8) disposed on the second conductive pattern part and the first dummy pattern part,


Regarding claim 2, Takahashi discloses the flexible circuit board further comprising a second dummy pattern part (top 6) which is disposed in a region of the first surface of the substrate in which the first conductive pattern part is not disposed and at least a part of which is vertically overlapped with the second conductive pattern part [Figures].

Regarding claim 3, Takahashi discloses the first dummy pattern part has the same width as the first conduction pattern part, and one end thereof is disposed on the same vertical line as one end of the first conductive pattern part [Figures].

Regarding claim 13, Takahashi discloses a position in which the first conductive pattern part is started initially at the first surface of the substrate is the same as a position in which the first dummy pattern part is started initially at the second surface of the substrate [Figures].

Regarding claim 15, Takahashi discloses a position in which the second conductive pattern part is started initially at the second surface of the substrate is the same as a position in which the second dummy pattern part is started initially at the first surface of the substrate [Figures].

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claims 4-6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2009/0016030) in view of Kim et al. (US 2014/0131889).
Regarding claim 4, Takahashi discloses the claimed invention including the flexible circuit board as explained in the above rejection.  Takahashi does not disclose the first dummy pattern part has a wider width than the first conductive pattern part, and one end thereof is positioned closer to one end of the substrate than one end of the first conductive pattern part.  However, Kim et al. discloses a flexible circuit board comprising a first dummy pattern part (315,415,430a) has a wider width than a first conductive pattern part, and one end thereof is positioned closer to one end of a substrate than one end of the first conductive pattern part.  Note Figures 5D-6A of Kim et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first dummy pattern part of Takahashi having a wider width than a first conductive pattern part, and one end thereof is positioned closer to one end of a substrate than one end of the first conductive pattern part, such as taught by Kim et al. in order to eliminate the desired types of noise.

Regarding claim 5, Takahashi discloses the claimed invention including the flexible circuit board as explained in the above rejection.  Takahashi further discloses the first surface is an upper surface of the substrate, and the second surface is a lower surface of the substrate.  Takahashi does not disclose the first dummy pattern part is disposed more to the left than the first conductive pattern part disposed on the leftmost side of the first conductor part.  However, Kim et al. discloses a flexible circuit board comprising a first dummy pattern part (315,415,430a) is 

Regarding claim 6, Takahashi discloses the claimed invention including the flexible circuit board as explained in the above rejection.  Takahashi does not disclose the second dummy pattern part is disposed more to the right than the second conductive pattern part disposed on the rightmost side of the second conductor part.  However, Kim et al. discloses a flexible circuit board comprising a second dummy pattern part (315,415,430a) is disposed more to the right than the second conductive pattern part disposed on the rightmost side of the second conductor part.  Note Figures 5A-5B and 6A-6B of Kim et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the second dummy pattern part of Takahashi disposed more to the right than the second conductive pattern part disposed on the rightmost side of the second conductor part, such as taught by Kim et al. in order to eliminate the desired types of noise.

Regarding claim 14, Takahashi discloses the claimed invention including the flexible circuit board as explained in the above rejection.  Takahashi does not disclose a position in which the first conductive pattern part is started initially at the first surface of the substrate is farther than a portion in which the first dummy pattern part is started initially at the second surface of the 

Regarding claim 16, Takahashi discloses the claimed invention including the flexible circuit board as explained in the above rejection.  Takahashi does not disclose a position in which the second conductive pattern part is started initially at the second surface of the substrate is farther than a portion in which the second dummy pattern part is started initially at the first surface of the substrate.  However, Kim et al. discloses a flexible circuit board comprising a position in which a second conductive pattern part is (312,314,412,414) started initially at the second surface of the substrate is farther than a portion in which a second dummy pattern part (315,415,430a) is started initially at the first surface of the substrate.  Note Figures 5A-5B and 6A-6B of Kim et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the flexible circuit board of Takahashi comprising a position in which the second conductive pattern part is started initially at the second surface of the substrate is farther than a portion in which the second dummy pattern part is started initially .

9.	Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2009/0016030) in view of Yun (KR 10-1396433, of record).
Regarding claim 11, Takahashi discloses the claimed invention including the flexible circuit board as explained in the above rejection.  Takahashi does not disclose each of the first and second dummy pattern parts includes a wiring pattern layer, and a plating layer including tin (Sn) disposed on the wiring pattern layer, and the first and second dummy pattern parts have the same layer structure as the first and second conductive pattern parts.  However, Yun discloses a flexible circuit board comprising each of the first and second dummy pattern parts includes a wiring pattern layer, and a plating layer including tin (Sn) disposed on the wiring pattern layer, and the first and second dummy pattern parts have the same layer structure as the first and second conductive pattern parts.  Note Figures of Yun.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form each of the first and second dummy pattern parts of Takahashi including a wiring pattern layer, and a plating layer including tin (Sn) disposed on the wiring pattern layer, and the first and second dummy pattern parts have the same layer structure as the first and second conductive pattern parts, such as taught by Yun in order to prevent the wiring pattern layer from oxidation or corrosion, and simplify the manufacturing process by forming the same layer structure.

Regarding claim 12, Takahashi and Yun disclose a plating layer each of the first and second conductive pattern parts includes

	a second plating layer (upper portion of 140) disposed on the first plating layer.

Allowable Subject Matter
10.	Claims 17-24 are allowed.

11.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claims 17-24 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed chip package which comprises a flexible circuit board for all-in-one chip on film comprising a second plating layer disposed on the second wiring pattern layer, wherein at least a part of the first and second plating layers are exposed through a first open region and a second open region of the protective part, a content of tin (Sn) of at least a part of the first and second plating layers exposed through the first open region is greater than that of at least a part of the first and second plating layers exposed through the second open region, a first chip disposed in the first open region, and second chip disposed in the second open region, in combination with the remaining claimed limitations of claim 17.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897